Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  February 17, 2017                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153609(21)(23)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  JOSEPH CONSTANT,                                                                            Joan L. Larsen,
                                                                                                        Justices
           Plaintiff,
                                                             SC: 153609
  v                                                          AGC: 1770-15

  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, plaintiff’s motions to file a second amended motion
  for reconsideration and to exceed the page limitation for a motion for reconsideration are
  GRANTED. The second amended motion for reconsideration submitted on February 15,
  2017, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2017